           Case
           Case1:20-cr-00471-ER
                1:20-cr-00471-ER Document
                                 Document10
                                          9 Filed
                                             Filed11/30/20
                                                   12/01/20 Page
                                                             Page11ofof11
                                          U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                       November 30, 2020



By ECF                                                                                       X

The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
Thurgood Marshall Courthouse                                                     12/1/2020
40 Foley Square
New York, NY 10007

   Re:     United States v. Christopher Myree, 20 CR 471 (ER)

Dear Judge Ramos,

        The Government respectfully submits this letter with the consent of the defendant to
request an exclusion of time under the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7) from
December 1, 2020 through December 15, 2020, the date of the conference that was adjourned
earlier today on the basis that the interests of the public and the defendant in a speedy trial are
outweighed here by the interests of the defendant in having the conference go forward at a time
when his counsel is available to appear, during the interim to which the defendant may continue
to consider both the availability of pre-trial motions and the possibility of a pre-trial disposition
given certain recently provided discovery.

                                                Respectfully submitted,

                                                AUDREY STRAUSS
                                                Acting United States Attorney


                                          By:
                                                Thomas John Wright
                                                Assistant United States Attorneys
                                                (212) 637-2295 / 2493

cc: Robert Soloway (Counsel to Defendant Christopher Myree) (by ECF)
